UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013 – December 31, 2013 Item 1: Reports to Shareholders Annual Report | December 31, 2013 Vanguard Balanced Index Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 8 Performance Summary. 10 Financial Statements. 12 Your Fund’s After-Tax Returns. 32 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended December 31, 2013 Total Returns Vanguard Balanced Index Fund Investor Shares 17.91% Admiral™ Shares 18.10 Signal® Shares 18.10 Institutional Shares 18.11 Balanced Composite Index 18.25 Mixed-Asset Target Allocation Growth Funds Average 18.89 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Fund’s Performance at a Glance December 31, 2012, Through December 31, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $23.76 $27.52 $0.467 $0.000 Admiral Shares 23.76 27.52 0.508 0.000 Signal Shares 23.51 27.23 0.503 0.000 Institutional Shares 23.76 27.52 0.510 0.000 1 Chairman’s Letter Dear Shareholder, For the fiscal year ended December 31, 2013, Vanguard Balanced Index Fund returned about 18%, in line with its benchmark, the Balanced Composite Index, but behind the average return of its peers. Buoyed by the stock market’s robust performance, the equity portion of your fund posted gains in all ten market sectors. The fixed income portion, on the other hand, declined. Please note that in October, we announced plans to streamline Vanguard’s share-class offerings by phasing out Signal Shares. Your fund’s Signal Shares will be converted to Admiral Shares by October 2014. Earnings, optimism, and stimulus made it a big year for U.S. stocks For the 12 months ended December 31, U.S. stocks surged about 34%, their best calendar-year finish since 1995. Corporations posted solid earnings and investors placed a higher premium on those earnings. The Federal Reserve’s stimulative bond-buying program also supported stock markets; in fact, markets slumped a bit in the summer when questions arose about the timing of the program’s unwinding. In December, the Fed ended the uncertainty by announcing that it would begin paring its bond purchases in January 2014. 2 International stocks returned about 15%. The developed markets of Europe and the Pacific region posted double-digit results, but emerging markets dipped into negative territory. For 2014, Vanguard Chief Economist Joe Davis and his team are guarded in their outlook for global stock returns, and their forecast for the bond market remains muted. While Joe readily acknowledges that such forecasts are accompanied by uncertainty, he writes, “We believe a balanced and diversified, low-cost portfolio can remain a high-value proposition in the decade ahead.” (You can read more about our expectations for bond and stock returns in Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) Bond returns faltered as tapering loomed The broad U.S. taxable bond market returned –2.02%—its first negative calendar-year result since 1999 and its worst calendar-year performance since 1994. The Fed’s plans for phasing out its bond-buying program rattled investors, who sold bonds in anticipation of further price declines. Municipal bonds returned –2.55%. The yield of the 10-year Treasury note closed at 2.97%, up from 1.76% at the close of December 2012. (Bond yields and prices move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –3.08%. Money market fund and savings account returns remained tiny as the Fed held short-term interest rates between 0% and 0.25%. Market Barometer Average Annual Total Returns Periods Ended December 31, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 33.11% 16.30% 18.59% Russell 2000 Index (Small-caps) 38.82 15.67 20.08 Russell 3000 Index (Broad U.S. market) 33.55 16.24 18.71 MSCI All Country World Index ex USA (International) 15.29 5.14 12.81 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.02% 3.26% 4.44% Barclays Municipal Bond Index (Broad tax-exempt market) -2.55 4.83 5.89 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.06 0.09 CPI Consumer Price Index 1.50% 2.07% 2.08% 3 Diverging stock and bond results highlight the wisdom of balance Vanguard Balanced Index Fund offers investors exposure to both the U.S. fixed income and equity markets. It holds roughly 60% of its assets in stocks and the other 40% in U.S. government or government-related bonds and highly rated corporate bonds. As I mentioned, stocks produced impressive results for the most recent fiscal period, while bonds posted negative returns. When I wrote to you a year ago, I noted that we were anticipating a more challenging environment for bond investors, and that’s certainly what we’ve encountered in recent months. Although our expectations for bond returns in coming years are low, a stock/bond mix such as that held by Vanguard Balanced Index Fund may still help to reduce the impact of market swings over the long term, because stock and bond prices can move in opposite directions. The stock portion of the fund returned 33.48% for the period, closely tracking its target benchmark, the CRSP US Total Market Index, which returned 33.64%. The fund posted double-digit returns in all ten market sectors; financial and consumer services stocks added most to returns. Stocks in the financial sector performed well overall, as the industry benefited from the strong investing environment, fewer insurance claims, firmer balance sheets, Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Signal Institutional Peer Group Shares Shares Shares Shares Average Balanced Index Fund 0.24% 0.10% 0.10% 0.08% 1.02% The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2013, the fund’s expense ratios were 0.24% for Investor Shares, 0.09% for Admiral Shares, 0.09% for Signal Shares, and 0.08% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company and captures information through year-end 2012. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 better lending conditions, and improved housing and labor markets. Holdings in financial services companies and banks did best. Within consumer services, retailers and media companies reaped rewards from favorable customer and economic trends. The fund also posted sizeable gains in the industrials, health care, and technology sectors. The bond market, as I mentioned, was unsettled during the period by concerns about the effect on interest rates of the Fed’s tapering of its security purchases. In this environment, the fund’s fixed income portfolio returned –2.20%, closely tracking its target benchmark, the Barclays U.S. Aggregate Float Adjusted Index, which returned –1.97%. Your fund has performed competitively over the long-term For the decade ended December 31, 2013, the Balanced Index Fund recorded an average annual return of 6.89%. It outperformed its peers by more than 1 percentage point and met its primary objective of closely tracking its target index. The close index tracking is all the more impressive when you remember that those ten years included the financial crisis and global recession of 2008–2009, which sent financial markets reeling. The fund’s Total Returns Ten Years Ended December 31, 2013 Average Annual Return Balanced Index Fund Investor Shares 6.89% Balanced Composite Index 7.09 Mixed-Asset Target Allocation Growth Funds Average 5.83 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 advisors, Vanguard’s Equity Investment Group and Fixed Income Group, deserve credit for this success, and were helped by the fund’s low expenses. The power of compounding can put time on your side The purpose of my annual letter to you is, of course, to report on how your fund fared over the past year. It’s important to be Don’t let a trick of the calendar alter your course When making investment decisions, it’s important to weigh past returns with caution. That’s because investment returns from any particular period are an unreliable anchor for gauging the future. They can be highly date-dependent. For example, take the five-year average annual return for the broad U.S. stock market. That average just made a startling bounce: from 2.04% for the period ended December 31, 2012, to 18.71% for the period ended December 31, 2013. True, the market returned a hearty 33.55% in the most recent 12 months, but that’s not enough to explain such a big leap in the average. Significantly, the 12 months ended December 31, 2008—when U.S. stocks returned –37.31% during the financial crisis—has now rolled off the five-year calculation. The important thing to remember is that historical returns are just that: historical. Basing investment decisions on such date-dependent snapshots could easily lead you to alter course—possibly in the wrong direction. Instead, Vanguard believes, you should build your asset allocation strategy on long-term risk-and-return relationships, always recognizing that no level of return is guaranteed. Which five-year average should you count on? (Answer: None of them!) Average annual returns for U.S. stocks over five-year periods ended December 31 2007 13.63% 2008 –1.95 2009 0.76 2010 2.74 2011 –0.01 2012 2.04 2013 18.71 Note: The U.S. stock market is represented by the Russell 3000 Index. Source: Vanguard. 6 aware of how your fund is doing in the latest market environment; however, short-term performance isn’t what matters most. The letter’s focus on the preceding 12 months shouldn’t distract investors from the long-term commitment they need. To be sure, you can’t influence many aspects of investing success, including overall market performance. But you can control how long you invest. That’s important because it allows you to harness the power of compounding—the snowball effect that occurs when your earnings generate even more earnings. As Benjamin Franklin said, “Money makes money.” A simple example illustrates the benefits that can potentially result from investing and then reinvesting your money over the long haul. Suppose you were able to put away $10,000 and earn 6% a year (keep in mind that this is hypothetical; actual returns would likely be different, and certainly less predictable). If you keep reinvesting the earnings, after ten years your investment will have grown to almost $18,000. After 30 years, it will total more than $57,000. Compounding can make a real difference in your account balance over time, particularly when combined with Vanguard’s low expense ratios—which allow you to keep more of the return on your investment. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 21, 2014 7 Balanced Index Fund Fund Profile As of December 31, 2013 Share-Class Characteristics Investor Admiral Signal Institutional Shares Shares Shares Shares Ticker Symbol VBINX VBIAX VBASX VBAIX Expense Ratio 1 0.24% 0.10% 0.10% 0.08% 30-Day SEC Yield 1.74% 1.88% 1.88% 1.89% Equity and Portfolio Characteristics CRSP US Total Market Fund Index Number of Stocks 3,141 3,626 Median Market Cap $45.7B $45.6B Price/Earnings Ratio 20.6x 20.7x Price/Book Ratio 2.7x 2.7x Return on Equity 16.8% 16.6% Earnings Growth Rate 11.3% 11.3% Dividend Yield 1.8% 1.8% Foreign Holdings 0.0% 0.0% Turnover Rate 47% — Short-Term Reserves 2.2% — Fixed Income Characteristics Barclays Aggregate Float Adj Fund Index Number of Bonds 4,429 8,701 Yield to Maturity (before expenses) 2.4% 2.4% Average Coupon 3.2% 3.3% Average Duration 5.5 years 5.5 years Average Effective Maturity 7.5 years 7.5 years Total Fund Volatility Measures Balanced Composite CRSP US Total Index Market Index R-Squared 1.00 0.98 Beta 1.00 0.58 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Hardware 2.5% Exxon Mobil Corp. Integrated Oil & Gas 2.2 Google Inc. Internet 1.5 General Electric Co. Diversified Industrials 1.4 Microsoft Corp. Software 1.4 Johnson & Johnson Pharmaceuticals 1.3 Chevron Corp. Integrated Oil & Gas 1.2 Wells Fargo & Co. Banks 1.2 Procter & Gamble Co. Nondurable Household Products 1.1 JPMorgan Chase & Co. Banks 1.1 Top Ten 14.9% Top Ten as % of Total Net Assets 8.9% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2013, the expense ratios were 0.24% for Investor Shares, 0.09% for Admiral Shares, 0.09% for Signal Shares, and 0.08% for Institutional Shares. 8 Balanced Index Fund Sector Diversification (% of equity exposure) CRSP US Total Market Fund Index Basic Materials 3.1% 3.1% Consumer Goods 10.1 10.1 Consumer Services 13.5 13.5 Financials 18.5 18.5 Health Care 11.8 11.8 Industrials 13.7 13.7 Oil & Gas 9.2 9.2 Technology 15.0 15.0 Telecommunications 2.1 2.1 Utilities 3.0 3.0 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.3% Finance 7.8 Foreign 5.3 Government Mortgage-Backed 22.2 Industrial 13.5 Treasury/Agency 45.2 Utilities 2.8 Other 0.9 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 66.3% Aaa 4.7 Aa 3.9 A 12.5 Baa 12.6 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 9 Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2003, Through December 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended December 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Balanced Index Fund Investor Shares 17.91% 13.17% 6.89% $19,476 ••••• Balanced Composite Index 18.25 13.45 7.09 19,829 – Mixed-Asset Target Allocation Growth Funds Average 18.89 13.15 5.83 17,619 Spliced Barclays U.S. Aggregate Float - Adjusted Index -1.97 4.50 4.57 15,640 Spliced Total Stock Market Index 33.51 18.87 8.11 21,810 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $10,000 Year Years Years Investment Balanced Index Fund Admiral Shares 18.10% 13.32% 7.01% $19,690 Balanced Composite Index 18.25 13.45 7.09 19,829 Spliced Barclays U.S. Aggregate Float Adjusted Index -1.97 4.50 4.57 15,640 Spliced Total Stock Market Index 33.51 18.87 8.11 21,810 See Financial Highlights for dividend and capital gains information. 10 Balanced Index Fund Average Annual Total Returns Periods Ended December 31, 2013 Since Final Value One Five Inception of a $10,000 Year Years (9/1/2006) Investment Balanced Index Fund Signal Shares 18.10% 13.33% 7.01% $16,428 Balanced Composite Index 18.25 13.45 7.09 16,529 Spliced Barclays U.S. Aggregate Float Adjusted Index -1.97 4.50 5.01 14,315 Spliced Total Stock Market Index 33.51 18.87 7.67 17,193 "Since Inception" performance is calculated from the Signal Shares’ inception date for both the fund and its comparative standards. Final Value One Five Ten of a $5,000,000 Year Years Years Investment Balanced Index Fund Institutional Shares 18.11% 13.35% 7.04% $9,874,203 Balanced Composite Index 18.25 13.45 7.09 9,914,500 Spliced Barclays U.S. Aggregate Float Adjusted Index -1.97 4.50 4.57 7,819,919 Spliced Total Stock Market Index 33.51 18.87 8.11 10,905,000 Fiscal-Year Total Returns (%): December 31, 2003, Through December 31, 2013 For a benchmark description, see the Glossary. 11 Balanced Index Fund Financial Statements Statement of Net Assets—Investments Summary As of December 31, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 8 00-662- . For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Basic Materials † 402,219 1.9% Consumer Goods Procter & Gamble Co. 1,
